       Case 1:18-po-00078-SAB Document 33 Filed 10/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   TREVOR PRIGGETT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:18-po-00078-SAB
12                    Plaintiff,                  STIPULATION AND ORDER TO MODIFY
                                                  TERMS OF PROBATION PURSUANT TO 18
13   vs.                                          U.S.C. § 3563; FED. R. CRIM. P. 32.1(C)
14   TREVOR PRIGGETT,
15                    Defendant.
16
17
18          The parties, through their respective counsel, Special Assistant United States Attorney

19   William Taylor, counsel for plaintiff, and Assistant Federal Defender Matthew Lemke, counsel

20   for defendant Trevor Priggett, jointly request that this Court modify the conditions of Mr.

21   Priggett’s probation by suspending his self-surrender date until November 30, 2020.

22          The parties stipulate as follows:

23          1.     On June 25, 2020, the Court sentenced Trevor Priggett to 5 days of imprisonment,

24   to be served on weekends, beginning on October 2, 2020. ECF No. 29. The Court also

25   sentenced Mr. Priggett to 36 months of probation, set to expire on January 18, 2022. Id.

26          2.     On October 1, 2020, the Court granted the parties request, in part, to postpone Mr.

27   Priggett’s self-surrender date until November 6, 2020. ECF No. 31.

28          3.     Mr. Priggett currently works full time providing vehicle maintenance in order to
       Case 1:18-po-00078-SAB Document 33 Filed 10/23/20 Page 2 of 3


 1   support his family. Due to the nature of his employment, Mr. Priggett regularly works on
 2   Monday, Tuesday, Thursday, Saturday, and Sunday each week.
 3          4.      Mr. Priggett and his family expect to welcome a newborn to their family on or
 4   around November 12, 2020.
 5          5.      Since the Court’s October 1 order setting the current self-surrender date (ECF No.
 6   31), Mr. Priggett has received permission to take leave from his employment in order to
 7   welcome his new child into the world and complete his term of incarceration. Mr. Priggett asks
 8   the Court to slightly modify his probation in order to permit him to serve his sentence on
 9   consecutive days during his scheduled leave.
10          6.      Given the aforementioned concerns, the parties stipulate and request, pursuant to
11   18 U.S.C. § 3563(c) and Federal Rule of Criminal Procedure 32.1(c), that the Court modify Mr.
12   Priggett’s sentence to suspend his self-surrender date until November 30, 2020, and to require
13   the Mr. Priggett begin serving his term of incarceration on November 30, 2020 at 10:00 a.m., and
14   to continue serving consecutive days of incarceration until he has served a total of 5 days. Mr.
15   Priggett expressly waives any right to a hearing on this issue pursuant to Federal Rule of
16   Criminal Procedure 32.1(c)(2)(A).
17                                                  Respectfully submitted,
18
                                                    HEATHER E. WILLIAMS
19                                                  Federal Defender
20   Date: October 22, 2020                         /s/ Matthew Lemke
                                                    MATTHEW LEMKE
21                                                  Assistant Federal Defender
                                                    Attorney for Defendant
22
                                                    TREVOR PRIGGETT
23
24                                                  MCGREGOR SCOTT
                                                    United States Attorney
25
26   Date: October 22, 2020                         /s/ William Taylor
                                                    WILLIAM TAYLOR
27                                                  Special Assistant United States Attorney

28


                                                       2
       Case 1:18-po-00078-SAB Document 33 Filed 10/23/20 Page 3 of 3


 1                                                 ORDER
 2            For the reasons set forth above, the Court GRANTS the parties’ request to modify the
 3   terms of Trevor Priggett’s probation. The Court modifies Mr. Priggett’s conditions of probation
 4   as follows:
 5            Condition 5 is hereby modified effectively immediately to read: “The defendant is
 6   committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 5
 7   consecutive days. The defendant shall self surrender on November 30, 2020 at 10:00 am and
 8   remain in custody until he has served a total of 5 days.”
 9            All other conditions of Defendant’s probation shall remain in full force and effect.
10            IT IS SO ORDERED.
11
12   IT IS SO ORDERED.
13
     Dated:     October 23, 2020
14                                                         UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
